                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 MANDIE N. EGNOR,
                                                   CV 18-137-M-JCL
                       Plaintiff,

 vs.                                                ORDER

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security
 Administration,

                       Defendant.

       Based on the parties’ agreement and stipulation, and good cause shown, it is

hereby ORDERED as follows:

   1. Pursuant to sentence four of 42 U.S.C. § 405(g), the above-captioned case is

       reverse and remand to the Defendant Commissioner of Social Security for

       further administrative proceedings and a new decision with respect to Plaintiff

       Mandie N. Egnor’s applications for Disability Insurance Benefits and

       Supplemental Security Income under Titles II and XVI of the Social Security

       Act, respectively.

2. On remand, the administrative law judge (ALJ) shall:



                                          1
         a. Reweigh the medical opinions, especially the opinion of PA-C Basham

            and Dr. Gunther;

         b. If necessary, reweigh the other opinions and the claimant's subjective

            complaints;

         c. If necessary, reassess the claimant's residual functional capacity;

         d. If necessary, obtain additional vocational testimony;

         e. If necessary, reassess the findings at steps four and five; and

         f. Issue a new decision.

3. Plaintiff should be entitled to move for reasonable attorney fees and costs,

   pursuant to 28 U.S.C. § 2412(d).

      The Clerk of Court is directed to enter judgment accordingly.

            DATED this 14th day of February, 2019.



                                             ______________________________
                                             Jeremiah C. Lynch
                                             United States Magistrate Judge




                                         2
